DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on July 14, 2022 has been entered.

The indicated allowability of claims is withdrawn in view of a newly discovered reference.  Rejections based on the newly cited reference follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 10, 12, 13, 14, 17, 21, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shroff (US 5,486,575).
Shroff teaches contacting a resin having a melt index from 0.1 to 1.0 g/10 min and an unsaturation content of greater than 0.9 vinyl units per 1000 carbon atoms with 25 to 300 ppm or organic peroxide (col. 3, lines 40-47).  Table I discloses polyethylene resins having melt indices of less than 2.5 g/10 min and terminal unsaturations of greater than 0.88 per 1000 carbon atoms.  Polyethylene resins are blended with quantities of organic peroxide in a range of 135 ppm to 200 ppm.  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shroff (US 5,486,575).
The discussion of the disclosure of the prior art from the preceding paragraph is incorporated hereby reference.  Shroff is silent with regard to methane formation upon decomposition of the organic peroxide and hot set elongation of the polymer product.  However, in light of the fact that the composition of the prior art is substantially the same as that described in instant claims, reasonable basis exists to believe that the composition of the prior art exhibits substantially the same properties.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
    


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-21 and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/770,715.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Copending claims are drawn to substantially the same power cable comprising a layer made of a polymer composition comprising polyethylene and crosslinking agent, wherein an amount of vinyl groups is greater than or equal to 0.88 per 1,000 C atoms, an amount of crosslinking agent is less than 0.60 wt %, and a melt flow rate of the polymer composition is less than 2.5 g/10 min.  Consequently, the polymer composition exhibits a hot set elongation, complex viscosity (*) at 0.05 rad/sec and complex viscosity (*) at 300 rad/sec, as well as quantity of methane produced, that is substantially the same as that recited in instant claims.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 4-10, 12-21, and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-11, and 14-26 of copending Application No. 16/771,300.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Copending claims are drawn to substantially the same power cable comprising a layer made of a polymer composition comprising polyethylene and crosslinking agent, wherein an amount of vinyl groups of the polymer composition P has a lower limit P1 of 0.89 and a upper limit P2 of 3.0.  It follows that where the polymer composition comprises a single polymer component, vinyl unsaturations in the polymer composition are derived from the single polymer component such that unsaturations in the polymer component are also within a range of 0.89 to 3.0.  The melt flow rate of the polymer composition is less than 2.5 g/10 min.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 1-21 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,286,315.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Patent claims are drawn to substantially the same crosslinked polyethylene for use as a power cable layer wherein the polyethylene and crosslinking agent contains an amount of vinyl groups is greater than or equal to 0.88 per 1,000 C atoms and a melt flow rate in a range of greater than 0.88.  While patent claims do not recite presence of crosslinking agent, one of ordinary skill in the art gleans from the disclosure that use of peroxide crosslinking agent in an amount in order to prepare crosslinked polyethylene of patent claims, use of peroxide crosslinking agent in an amount of Z wt %, and Z ≤ Z2, wherein Z2 is 0.60 (col. 19, line 35).  Additionally, working examples reveal that inventive crosslinked polyethylene is prepared using 0.55 wt % of peroxide. It is obvious to one of ordinary skill in the art that crosslinked polyethylene of patent is derived from substantially the same polyethylene composition of instant claims, and therefore, is substantially the same as the crosslinked polyethylene of instant claims.      
Applicant’s attention is drawn to MPEP § 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.”  In re Boylan, 392 F. 2d 1017, 157 USPQ 370 (CCPA 1986).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        July 26, 2022